PER CURIAM.
The appellee sought review of a cost judgment rendered in this cause after the mandate of this court had been issued 167 .So.2d 620.
Upon the particular facts existent here, we deny the petition. This is not to say, "however, that under all circumstances a municipality would not be liable as any ■other litigant for those costs incident to an .■appeal and delineated in Rule 5.9, Florida Appellate Rules, 31 F.S.A.
Accordingly, the petition is denied and the judgment for costs affirmed.